                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF GEORGIA
                             AUGUSTA DIVISION

UNITED STATES OF AMERICA

V.                                                CR 118-037


TRAVIS ANDREW WATTON

                  PRELIMINARY ORDER OF FORFEITURE

      WHEREAS, on July 11, 2018, a federal grand jury sitting in the Southern

District of Georgia returned a two-count Indictment against Defendant Travis

Andrew Watton (hereinafter, the "Defendant") charging violations of 18 U.S.C. §

922(g)(1)(Count One-Possession ofa Firearm by a Prohibited Person), and 18 U.S.C.

§ 922(g)(3)(Count Two — Possession of a Firearm by a Prohibited Person);

      WHEREAS,the Indictment sought forfeiture pursuant 18 U.S.C.§ 924(d), and

28 U.S.C. § 2461(c) of any firearm an ammunition involved in the commission of the

offense;

      WHEREAS, on September 25, 2018, pursuant to a written plea agreement.

Defendant pled guilty to Count One of the Indictment charging a violation of 18

U.S.C. § 922(g)(1);

      WHEREAS,pursuant to the plea agreement. Defendant agreed to forfeit to the

United States all right, title and interest in one (1) SCCY Model CPX-2 9 mm

handgun, bearing serial number 418413 (hereinafter, the "Subject Property"); and

      WHEREAS, pursuant to his plea agreement, Defendant agreed to waive the

requirements ofFederal Rules of Criminal Procedure 32.2, and 43(a)regarding notice
of the forfeiture in the charging instrument, announcement of the forfeiture at

sentencing, and incorporation of the forfeiture in the judgment without further order

of the Court.

      NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED THAT:

             Pursuant 18 U.S.C. § 924(d), 28 U.S.C. § 2461(c), and Rule 32.2(b)(1) of

the Federal Rules of Criminal Procedure, the Government has estabhshed the

requisite nexus between the above-described Subject Property and the offense

committed by Defendant, and the Subject Property is hereby forfeited to the United

States.


      2.        Upon entry of this Order, the Attorney General (or a designee) is

authorized to commence any applicable proceeding to comply with statutes governing

third-party rights, including giving notice of this Order.

      3.        Any person, other than the above-named defendant, asserting a legal

interest in the Subject Property may, within thirty days of the final publication of

notice or receipt of notice, whichever is earlier, petition the court for a hearing

without a jury to adjudicate the validity of his alleged interest in the Subject

Property, and for an amendment of the order of forfeiture, pursuant to 28 U.S.C. §

2461(c).
      4.     Pursuant to Fed. R. Crim. P. 32.2(b)(3), this Preliminary Order of

Forfeiture shall become final as to Defendant at the time of sentencing and shall be

made part of the sentence and included in the judgment. If no third party files a

timely claim, this Order shall become the Final Order of Forfeiture, as provided by

Fed. R. Crim. P. 32.2(c)(2).

      5.     Any petition filed by a third party asserting an interest in the Subject

Property shall be signed by the petitioner under penalty of perjury and shall set forth

the nature and extent of the petitioner's right, title, or interest in the Subject

Property, the time and circumstances of the petitioner's acquisition of the right, title

or interest in the Subject Property, and any additional facts supporting the

petitioner's claim and the relief sought.

      6.     If a petition is filed by a third party, and after the disposition qf any

motion filed under Fed. R. Crim.P. 32.2(c)(1)(A) and before a hearing on the petition,

discovery may be conducted in accordance with the Federal Rixles of Civil Procedure

upon a showing that such discovery is necessary or desirable to resolve factual issues.

      7.     The United States shall have clear title to the Subject Property following

the Court's disposition of all third-party interests, or if none, following the expiration

of the period provided in 21 U.S.C.§ 853(n)(2)for the filing of third-party petitions.

      8.     The Court shall retain jurisdiction to enforce this Order, and to amend

it as necessary, pursuant to Fed. R. Crim. P. 32.2(e).
        9.   The Clerk of the Court shall forward four certified copies of this Order

to Assistant U.S. Attorney Henry W. Syms, Jr., United States Attorney's Office for

the Southern District of Georgia, P.O. Box 2017, Aiigusta, Georgia 30903.



Date:
                                HON. J.^RT^DAL HALT, CHIEF JUDGE
                                UNITED ^ATES DISTRICT COURT
                               SOUTHERN DISTRICT OF GEORGIA
